Citation Nr: 0719247	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  03-09 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 70 percent 
disabling.

2. Entitlement to an increased evaluation for recurrent low 
back strain with minimal disc disease, currently rated as 20 
percent disabling.

3.  Entitlement to an increased evaluation for a gunshot 
wound of the left calf, currently rated as 10 percent 
disabling.

4.  Entitlement to a compensable rating for a residual 
gunshot wound scar on the medial aspect of the left calf.

5.  Entitlement to a compensable rating for a residual 
gunshot wound scar on the lateral aspect of the left calf.  




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran had active service from April 1968 to April 1970.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).  In June 2004, the Board remanded the 
case to the RO for further development.  The requested action 
has been completed and the case has been returned to the 
Board for further appellate consideration.  The Huntington, 
West Virginia, RO has assumed the role of the agency of 
original jurisdiction over this appeal.  

In February 2007, the veteran submitted a statement 
withdrawing a prior request for a hearing before the Board.  
Thus, the case is ready for appellate consideration.   


FINDINGS OF FACT

1.  The service-connected PTSD is productive of total 
occupational and social impairment manifested by paranoia, 
sleep disturbance, flashbacks, anxiety, intrusive thoughts, 
irritability, and anxiousness with GAF scores ranging from 42 
to 47.

2.  Recurrent low back strain with minimal disc disease is 
not manifested by severe limitation of motion, listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, a loss of lateral motion with osteo-arthritic 
changes, or abnormal mobility on forced motion; and the 
veteran does not have forward flexion of the thoracolumbar 
spine 30 degrees or less, favorable ankylosis of the entire 
thoracolumbar spine, or neurologic impairment of the lumbar 
spine.

3.  Status post gunshot wound to the left calf is manifested 
by complaints of numbness and pain which are moderate in 
degree.

4.  The veteran's gunshot wound scar on the medial aspect of 
the left calf is not tender and painful, poorly nourished or 
ulcerated, superficial and unstable, and does not limit the 
function of the part affected.  

5.  The veteran's gunshot wound scar on the lateral aspect of 
the left calf is not tender and painful, poorly nourished or 
ulcerated, superficial and unstable, and does not limit the 
function of the part affected.  


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability evaluation have 
been met.  U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2006).

2.  The criteria for a disability evaluation in excess of 20 
percent for low back strain with minimal disc disease have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic 
Code 5295 (2003); Diagnostic Code 5237 (2006).

3.  The criteria for an evaluation in excess of 10 percent 
for status post gunshot wound to the left calf, have not been 
met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. § 4.56, Diagnostic 
Code 5311 (2006).

4.  The criteria for a compensable evaluation for a residual 
gunshot wound scar on the medial aspect of the left calf have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.73, 4.118, Diagnostic Code 7805 (2001 & 
2006).

5.  The criteria for a compensable evaluation for a residual 
gunshot wound scar on the lateral aspect of the left calf 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.73, 4.118, Diagnostic Code 7805 
(2001 & 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub.  L.  No.  
107-330, § 401, 116 Stat.  2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall .  .  .  take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran filed his claims for an increased rating and 
entitlement to TDIU prior to the enactment of the VCAA.  The 
record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letters 
dated in 
July 2001 and June 2004, subsequent to the initial 
adjudication of the claim.  While these letters provided 
adequate notice with respect to the evidence necessary to 
establish a higher disability rating for the veteran's 
service-connected arthritis of the hands, it did not provide 
notice of the type of evidence necessary to establish an 
effective date for the disabilities on appeal.  See Dingess, 
supra.  Notice of these latter two elements was provided to 
the veteran in the July 2006 supplemental statement of the 
case and in a February 2007 letter from the RO to the 
veteran.  

The Board also notes that the evidence contains appropriate 
VA examinations.  Similarly, available service records and 
pertinent postservice medical record have been obtained.  The 
veteran has not identified any outstanding evidence that 
could be obtained to substantiate the claims decided herein.  
The Board is also unaware of any such evidence.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the 
veteran's claims. 


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average industrial impairment.  38 U.S.C.A. 
§ 1155.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  A 
proper rating of the veteran's disability contemplates its 
history, 38 C.F.R. § 4.1, and must be considered from the 
point of view of a veteran working or seeking work.  38 
C.F.R. § 4.2.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including the service medical 
records.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

"The basis of disability evaluations is the ability of the 
body as a whole...to function under the ordinary conditions 
of daily life including employment.  [When] the...abdominal 
wall...[is] affected, evaluations are based upon lack of 
usefulness of the part or system, especially in self-
support."  38 C.F.R. § 4.10 (2006).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




Posttraumatic Stress Disorder (PTSD)

From May to June 2001, the veteran was hospitalized at a VA 
medical facility for treatment of his substance abuse 
problems.  He initially presented for a psychological 
examination as a very reserved and suspicious man who was 
initially reluctant to talk with the examiner.  However, 
despite remaining defensive, he relaxed somewhat and talked 
more freely within a short period of time.  The examiner 
noted that the veteran had a sharp and natural curiosity that 
he often used to deflect questions about difficulty issues or 
to turn attention away from himself.  The veteran was well 
groomed and energetic and appeared his stated age.  His 
speech was loud, of a normal rate, often mumbled, and 
frequently punctuated with bursts of laughter.  His affected 
was anxious and his reported mood was "fine."  He had a 
restricted range of affect tending to show strong defenses in 
response to sad or conflicting issues.  There was no evidence 
of any formal thought disorder.  His long term memory proved 
to be relatively intact and his short term memory was mild 
impaired.  Working memory was variable.  He showed mildly 
impaired social judgment and average abstract thinking 
abilities.  Insight and judgment were poor on interview and 
by history.  

Treatment consisted of group and individual therapy.  A June 
2001 progress note records that he was alert and fully 
oriented.  His thoughts were rational and goal directed.  
There was no indication of psychosis.  The veteran described 
his mood as "good," but was observed to be anxious with a 
congruent affect.   He did not verbalize suicidal or 
homicidal thoughts and his judgment and insight appeared 
intact.  Pertinent assessments were chronic PTSD and cocaine 
dependence.  

Another progress note, dated two days later, indicates that 
the veteran was oriented times 4.  He was cooperative and 
friendly thought the interview with fair eye contact and 
variable speech patterns.  There was an absence of slurring 
or pressured speech.  No psychomotor activity was noted.  The 
veteran's thoughts were goal oriented and concrete and his 
judgment and insight were adequate.  The veteran reported a 
history of impaired impulse control.  He denied learning 
problems, memory deficits, paranoia, delusions, 
hallucinations, homicidal ideations and suicidal ideations.  
His affect was mildly restricted and his mood was appropriate 
with thought content.  

In June 2001, the veteran was admitted to a VA domiciliary 
program that included group and individual therapy for his 
PTSD.
 
In September 2001, the veteran reported nightmares and 
flashbacks related to his combat in Vietnam during a VA 
compensation and pension examination.  He reported that he 
was fired from the post office after 26 years because of 
absenteeism.  He had a long history of drug and alcohol use.  
His medication made him feel "much better;" however, he 
continued to have nightmares, flashbacks, depression, and 
other PTSD symptoms.  His subjective complaints included 
feelings of depression, sadness, trouble controlling anger, 
avoidance of other people, and apathy.  On mental status 
examination, the veteran was alert and oriented to time, 
place, and person.  His speech was of normal rate and flow 
and his affect was appropriate.  His attitude was spontaneous 
and friendly.  The veteran stated that this represented 
improvement as he was always defensive and ready to fight, 
with poor impulse control, prior to treatment.  He denied 
delusions or hallucinations; however, he reported flashbacks 
and nightmares approximately every other week.  Loud noises 
started him.  He usually woke from nightmares having a panic 
attack thinking that he was in Vietnam.  He used alcohol and 
drugs to forget his war experiences.  He felt sad and tearful 
rather often and also felt unmotivated and worthless.  While 
reporting a past suicidal thought, he had no present suicidal 
thoughts.  Pertinent diagnosis was PTSD, chronic, manifested 
by depression, insomnia, suicidal thoughts, nightmares, 
flashbacks, apathy, hopelessness, and feelings of 
worthlessness.  He was also noted to have alcohol and cocaine 
dependence as well as history of cannabis abuse.  The 
examiner was unable to separate the effects of the veteran's 
substance abuse from his PTSD because of overlapping 
symptomatology.  

Thereafter, the veteran participated in a VA Compensated Work 
Therapy/Transitional Residence (CWT/TR) Program from 
September to November 2001.  He left the program as he was 
unable to adjust to the structure of the transitional 
residence program and had several infractions of program 
policies and a resistance to treatment.  

In support of his claimed for increased compensation, the 
veteran submitted statements from his three sisters in March 
2002.  His sisters reported that the veteran was always 
tired.  It was difficult for him to understand directions and 
conversations.  Because of this, he got upset and would yell 
at others. 

The veteran underwent inpatient psychiatric treatment in 
August 2003 with complaints of being very depressed and 
feeling like a "loser."  He also reported sleep disturbance 
and difficulty concentrating.  He was also abusing cocaine.  
He denied any obsessive compulsive disorder, panic, anxiety, 
or manic symptoms.  He also denied auditory or visual 
hallucinations as well as any paranoid ideations.  While he 
reported thinking of harming himself prior to coming to the 
hospital, he did not mention any specific plan.  He also 
reported prior homicidal thoughts directed at "preacher(s), 
women, and people who appear to be successful."  On 
examination, the veteran was pleasant and cooperative.  He 
was relaxed and maintained good eye contact.  He was oriented 
in all spheres.  He had adequate judgment.  His speech was 
normal in rate of production and tone.  There was no abnormal 
movement.  His mood was euthymic and his affect was congruent 
with mood.  His thoughts were organized and goal directed and 
there was tangentially or cirucmstantiality or loosening of 
association.  His insight and judgment were impaired.  A GAF 
at time of admission of 45 was recorded.   Following 
treatment, the veteran was admitted into a Community 
Reintegration Program for evaluation and treatment of housing 
issues. 

The veteran was again hospitalized for psychiatric and 
substance abuse treatment from December 2003 to February 
2004.  During this time, he underwent a January 2004 
compensation and pension examination.  He reported 
experiencing symptoms of PTSD including daily intrusive 
thoughts, nightly dreams, and feelings as if he was reliving 
his in-service trauma.  His avoidance symptoms including 
avoiding people and things associated with the trauma; 
however, he was able to around other veterans.  He reported 
poor recollection and felt that his memory was cloudy.  He 
reported anhedonia, restricted range of affect, detachment, 
and estrangements from others.  He had a sense of a 
foreshortened future.  He slept only 5 hours a night.  He 
also reported irritability, poor concentration, 
hypervigilence, and an exaggerated startle response.  The 
examiner observed this startle response when the veteran 
reacted to a bird flying near the window during the 
interview.  The veteran was in contact with his children; 
however, his relationship with them was somewhat distant.  He 
had no friends.  He rode bikes in his spare time.  

On examination, the veteran was cooperative and pleasant with 
good eye contact.  He was tearful when discussing Vietnam 
experiences.  His speech was of normal rate, tone, and 
volume. His thought processes were goal directed and his mood 
was depressed.  His affect, while somewhat restricted, 
appeared appropriate to content.  He denied auditory or 
visual hallucinations as well as suicidal, homicidal, or 
violent ideations, plans, or intent.  He was concerned about 
security and excessively checked locks.  He denied any true 
panic attacks, but did have a racing heart if he became 
anxious thinking about his combat experiences.  A GAF of 42 
was assigned.  The examiner opined that the veteran's 
substance abuse problems were a direct result of his in-
service trauma.  This was supported by the fact that the 
veteran's PTSD symptoms worsened when he stopped using drugs.  
 
From February 2004 to April 2004, the veteran was admitted to 
a VA medical facility in a 6 week substance abuse treatment 
program.  Upon admission, he reported insomnia, nightmares, 
night sweats, intrusive thoughts, nervousness, and 
flashbacks.  He was alert and oriented times 3.  His mood was 
neutral and his affect was appropriate.  His speech was 
coherent, logical, and goal directed.  He was calm and denied 
auditory or visual hallucinations.  He also denied paranoid 
or delusional thinking and suicidal or homicide ideations.  
He was noted to have no thought or cognitive process 
disorders.  Furthermore, his insight and judgment were not 
impaired.  A GAF of 47 was assigned.

During several psychiatric evaluations during his admission, 
the veteran was reported to be calm and courteous.  His 
reliability and eye contact were good.  No psychomotor 
abnormalities were noted.  His speech was relevant, coherent, 
and linear.  His speech had normal rate, rhythm and volume.  
His mood was "OK" and his affect was neutral with full 
range.  His though process were linear.  He denied depressive 
cognitions, suicidal ideation, homicidal ideation, or 
hallucinations. No delusions, obsession, or phobias were 
elicited.  His insight and judgment were fair.  
Psychopharmacological treatment was not recommended.  

From August 2004 to November 2004, the veteran was admitted 
to a VA PTSD residential rehabilitation program (PRRP).  In 
August 2004, the veteran underwent a VA psychological 
assessment.  He appeared to have chronic and severe PTSD with 
a myriad of additional difficulties often associated with 
PTSD including anxiety, depression, paranoia, isolation, and 
difficulty in concentration.  The veteran's endorsement of 
irritability indicated that relationships were strained due 
to his frustration with others for not living up to standards 
he feels they should.  While he had an aggressive attitude, 
the veteran did not endorse with either verbal or physical 
aggression as a problems.  It was noted that the veteran's 
scores on the validity scales suggested that his responses 
were overly negative or that he had exaggerated the severity 
of his symptoms.  Furthermore, his malingering index was 
elevated.    

His November 2004 PRRP discharge summary notes that the 
veteran accomplished all program requirements and met all 
treatment goals.  The veteran's overall understanding of the 
material was adequate and his commitment to working on 
treatment issues was judged to be satisfactory.  During the 
program, the veteran struggled with distrust of authority 
figures, appropriate boundaries, and difficulties related to 
others in his track.  However, during the course of the 
program, he showed much growth in these areas and was 
especially insightful in groups and was a leader in his 
racks.  His thoughtful comments showed mastery of the 
material.  A GAF of 44 was assigned.  However, it was noted 
that this reflected functioning in a structured supportive 
environment and was not necessary indicative or predictive of 
functioning in the community. 

From August 2004 to June 2005, the veteran was again admitted 
into a PRRP treatment program.  His symptoms were manifested 
by an inability to make decisions, flashbacks, sleep 
disturbance with nightmares, family/marital relationship 
problems, and depression with crying spells.  At the time of 
his admission, the veteran was alert and oriented times three 
with no suicidal ideation.  While in the Domiciliary, the 
veteran attended group and individual therapy.  

The veteran was afforded psychiatric examination in February 
2006.  His current signs and symptoms of PTSD included 
symptoms of reexperience type including frequent nightmares.  
He also had flashbacks frequently and intrusive recollections 
of Vietnam.  He avoided thoughts and activities concerning 
the war and avoided talking about Vietnam.  He also avoided 
others who talked about Vietnam.  He did not have any 
psychogenic amnesia.  He felt estranged from others, angry 
and irritable.  He isolated himself.  He also had difficulty 
concentrating on things and felt negative and angry about 
life.  He did not see that he had future.  He felt depressed 
all of the time despite being on Prozac.  He reported that 
suicidal ideations had crossed his mind, but he had never 
attempted to kill himself.  He felt somewhat anxious at 
times.  

His arousal symptoms included poor sleep with only 3 to 4 
hours of sleep a night.  Hypervigilence was prominent and he 
had an accentuated startle response.  He had been divorced 
twice.  He was in contact with his children.  He lived by 
himself and reported no relationship issues.  He reported 
that he was very isolative and stayed by himself at home.  
However, he did do some volunteer work at the VA Medical 
Center as an escort.  He had very few friends and no close 
friends.  He had no specific hobbies.  On examination, the 
veteran was alert, cooperative, and appropriate.  His dress 
and behavior were appropriate and he had good eye contact.  
There was no motor agitation or retardation.  His speech was 
clear and coherent and he was oriented times 3.  Both recent 
and remote memory were intact and concentration was okay.  
His mood appeared to be somewhat anxious and mildly 
depressed.  He denied any current suicidal or homicidal 
ideations.  He also denied any auditory or visual 
hallucinations or delusions.  However, he felt suspicious and 
paranoid at times.  His judgment and insight were fair and he 
was capable of managing his own financial affairs.  PTSD with 
a GAF of 45 was diagnosed.  

The veteran's post-traumatic stress disorder (PTSD) is 
evaluated under Diagnostic Code 9411 of the Rating Schedule.  
Under these criteria, the 70 percent disability evaluation 
currently assigned contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent disability evaluation is 
warranted for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130 (2006).

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (2006).

Although the GAF score does not fit neatly into the rating 
criteria, the GAF score is evidence.  Carpenter v. Brown, 8 
Vet. App. 240 (1995).  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  
GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  GAF scores ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  GAF scores ranging from 31-40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at time illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  See Id. at 242.  In reaching a 
determination in this case, the Board has considered the 
whole of the evidence, to include the appellant's statements, 
the assigned GAF scores, and the medical opinions.

After a careful review of the evidence of record the Board 
finds that an evaluation of 100 percent for PTSD is 
warranted.  In this regard the Board notes that the evidence 
of record reveals subjective complaints of depression, 
anxiety, flashbacks, intrusive thoughts, nightmares, 
irritability, difficulty sleeping, and social isolation.  
While he has denied hallucinations and delusions, he has poor 
concentration, intolerance of others, flashbacks, and 
intrusive thoughts.  While he reported that he wanted to hurt 
himself and others during treatment in August 2003, he denied 
homicidal or suicidal ideations during examinations in 
January 2003 and February 2006 as well as during inpatient 
treatment from February to April 2004.  Recorded GAF scores 
have consistently ranged between 42 and 47 and the veteran 
has consistently been noted to have severe PTSD.  Finally, it 
has been noted that the veteran suffers substance abuse 
secondary to his PTSD.  In light of the foregoing, the Board 
concludes that the veteran's PTSD is most appropriately 
evaluated as 100 percent disabling.

In reaching this determination, it is important to note that 
the veteran has been repeatedly hospitalized or 
institutionalized.  He has been unable to complete one 
program because of its structure.  Furthermore, the GAFs, all 
ranging in the 40s, were often reached after the veteran's 
removal from society rather than in the normal environment of 
working or seeking work.  


Low Back

While participating in a VA domiciliary program beginning in 
June 2001, the veteran received treatment for his low back 
pain.  In August 2001, he complained of constant back pain 
with standing and sitting.  Occasionally he had pain that 
disrupted his sleep.  His pain was rated as 6 out of 10.  He 
took Motrin approximately 3 times per week.  His pain was 
stable with no bladder or bowel problems.  He rode a bike 1 
to 2 hours at a time occasionally.  

During a VA physical examination in September 2001, the 
veteran reported low back pain, fatigue, lack of endurance, 
and stiffness.  He had flare-ups related to walking and 
standing that would last two hours each.  The flare-ups were 
alleviated by rest, lying in certain positions, or placing a 
pillow in the arch of his back.  He took Celebrex daily with 
some relief.  Examination revealed that the veteran's leg 
length was 92 cm bilaterally.  The veteran used no devices 
and his posture and gait was normal.  Furthermore, he had no 
limitation of walking or standing.  On examination, the 
veteran had no painful motion, spasm, or weakness.  However, 
mild tenderness to the lumbar area was noted.  Straight leg 
raise was negative bilaterally.  Pain free range of motion 
was as follows:  flexion to 95 degrees; extension to 35 
degrees; bilateral lateral flexion to 40 degrees; and 
bilateral rotation to 35 degrees.  The examiner observed that 
range of motion of the lumbar spine was not limited by pain, 
weakness, fatigue, lack of endurance or incoordination.  
Furthermore, lower extremity motor and sensory examinations 
as well as reflexes were normal.  X-rays revealed moderate 
degenerative disc space disease and spondylosis, L5-S1, with 
minimal changes at L3-4 and L4-5.  The veteran was limited 
from activities requiring heavy lifting, carrying, frequent 
bending, stooping, and crouching because of his low back 
disability.  

During a February 2006 medical examination, the veteran 
reported constant pain in his lower back extending 
occasionally to his right leg and right foot.  Pain was 
aggravated with walking more than 1 block after which he had 
to stop.  Climbing more than 1 flight of stairs or sitting 
more than 30 minutes was painful.  Driving long distances was 
also difficult and he had to stop frequently.  His daily 
activities included going to church for an hour then mainly 
watching television or walking around the mall.  He worked as 
a volunteer in the nursing home at the VAMC 3 days a week for 
6 hours each day.  His back condition did not affect his 
daily activities.  The veteran reported stiffness in the 
lower back that was worse in the morning.  He also had mild 
weakness with fatigability of the lower back.  He was not 
able to lift more than 10 pounds without pain.  He reported 
periods of flare-up with more pain and stiffness usually 
after a long walk or lifting heavy weights.  These flare-ups 
happened on average twice a week and lasted 1 to 2 hours.  
The flare-ups responded to rest, heat, and Motrin.  The 
veteran was not taking any other medication for his back 
condition.  During flare-ups, he was not able to do any work.  
On a scale from 1 to 10, his back pain average 1 increasing 
to 6 or 7 during flare-ups.  His pain reportedly extended to 
the right leg if he stood or sat for long periods of time.  
He was not using a back brace, cane, walker, or any 
mechanical assistant for his back condition.  The veteran 
felt that, with medication, he would be able to resume his 
previous job at the post office; however, he had no chance of 
being hired again.  

On examination, the veteran was able to walk without 
difficulty with normal posture and gait.  Manipulation of the 
lumbar spine was slightly painful with no evidence of muscle 
spasm.  Sensory to pinprick and touch in both lower 
extremities was 5 out 5 and knee and ankle jerks were 2/4 
bilaterally.  No clinical evidence of radiculopathy was found 
and there was no evidence of muscle loss in either lower 
extremity.  Straight leg raise testing was positive at 60 
degrees bilaterally.  Range of motion of the lumbar spine was 
as follows:  forward flexion from 0 to 60 degrees with pain 
at 50 degrees of passive motion; backward extension from 0 to 
30 degrees with pain at 20 degrees; bilateral lateral motion 
from 0 to 35 degrees with pain at 35 degrees; and bilateral 
rotation from 0 to 20 degrees with pain at 15 degrees.  When 
he showed fatigue following a few minutes of exercise, range 
of motion was reevaluated and was essentially unchanged.  
There was no further decrease in range of motion due to 
fatigability or weakness.  The examiner noted that evaluation 
of range of motion after flare-ups was not feasible.  
Degenerative arthritis of the lumbar spine with bulging disc 
and osteophyte formation, L4-L5 and L5-S1, with limitation of 
motion was diagnosed.  

During the pendency of the appellant's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002. See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (to be codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  The effective date may be no earlier than 
the effective date of the regulation.

The previous version of the rating criteria provided as 
follows:

Under Diagnostic Code 5292, limitation of 
motion of the lumbar spine is assigned a 
10 percent rating for slight limitation 
of motion, a 20 percent rating for 
moderate limitation of motion, and a 
maximum schedular rating of 40 percent 
for severe limitation of motion.

Under Diagnostic Code 5293, when 
disability from intervertebral disc 
syndrome is mild, a 10 percent rating is 
assigned.  When disability is moderate, 
with recurring attacks, a 20 percent 
evaluation is warranted.  A 40 percent 
rating is in order when disability is 
severe, characterized by recurring 
attacks with intermittent relief.  A 60 
percent rating is warranted when 
disability from intervertebral disc 
syndrome is pronounced, with persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to the site of the diseased 
disc, with little intermittent relief.

Effective September 23, 2002, Diagnostic Code 5293 provides 
that intervertebral disc syndrome shall be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent rating is assigned.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating is assigned.  With incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months a 40 percent 
rating is assigned.  With incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months a 60 percent rating is assigned.

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2):  When evaluating 
on the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.

The amended version of the rating criteria effective 
September 26, 2003, provides that lumbosacral or cervical 
strain is evaluated under Diagnostic Code 5237.  
Intervertebral disc syndrome is evaluated under Diagnostic 
Code 5243.  The general rating formula for rating spinal 
disabilities applies to Diagnostic Codes 5237 to 5243, unless 
the disability rated under Code 5243 is evaluated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.

The Board notes that under the general rating formula for 
diseases and injuries of the spine, a 20 percent rating is 
appropriate for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent disability rating contemplates 
unfavorable ankylosis of the entire cervical spine; forward 
flexion of the thoracolumbar spine is 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine and a 100 percent rating is 
warranted for unfavorable ankylosis of the entire spine.

Under Note (1), any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be separately evaluated under an 
appropriate diagnostic code.

Under Note (2) (See also Plate V.), for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.

Under Note (3), in exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or 
other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4) provides that each range of motion measurement is to 
be rounded to the nearest five degrees.

Note (5) defines unfavorable ankylosis as a condition in 
which the entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.

Note (6) directs adjudicators to separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability. Diagnostic Code 
5235, vertebral fracture or dislocation; Diagnostic Code 
5236, sacroiliac injury and weakness; Diagnostic Code 5237, 
lumbosacral or cervical strain; Diagnostic Code 5238, spinal 
stenosis; Diagnostic Code 5239, spondylolisthesis or 
segmental instability; Diagnostic Code 5240, ankylosing 
spondylitis; Diagnostic Code 5241, spinal fusion; Diagnostic 
Code 5242, degenerative arthritis of the spine (see also 
Diagnostic Code 5003); Diagnostic Code 5243, intervertebral 
disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The formula for rating intervertebral disc syndrome based on 
incapacitating episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

After a careful review of the evidence of record, the Board 
finds that an evaluation in excess of 20 percent for the 
veteran's service-connected low back disability is not 
warranted.  

On VA examination in September 2001, the veteran was noted to 
have normal posture and gait with no limitation of walking or 
standing.  Furthermore, the examiner observed that the 
veteran was able to flex to 95 degrees, extend to 35 degrees, 
laterally bend to 40 degrees, and rotate to 35 degrees.  All 
of these were completed without pain.  The examiner opined 
that the veteran's range of motion was not limited by pain, 
weakness, fatigue, lack of endurance or incoordination.  
 
While decreased range of motion was noted during subsequent 
examination in February 2006, the veteran still had pain free 
flexion to 50 degrees, extension to 20 degrees, lateral 
flexion to 25 degrees, and rotation to 15 degrees.  While the 
veteran was noted to have fatigue, the examiner noted no 
further decrease in range of motion due to fatigability or 
weakness.  During this examination, the veteran was able to 
walk without difficulty with normal gait and posture.  There 
was likewise no evidence of muscle spasm or clinical evidence 
of radiculopathy.  

The veteran is competent to report pain and the Board accepts 
that he has pain, as noted in treatment records.  
Nevertheless, he did not exhibit at any time the functional 
equivalent of severe limitation of motion.  See Deluca.  
Moreover, the veteran did not exhibit neurologic or radicular 
symptoms.  The September 2001 VA examination report 
specifically notes that the veteran's lower extremity motor 
and sensory function were normal.  While tenderness of the 
lumbar spine was noted on both the September 2001 and the 
February 2006 examination reports, the tenderness was 
described as mild in 2001 and slightly painful in 2006.  

Under the old rating criteria, a higher rating is not 
warranted.  As noted, at worst, the veteran demonstrated no 
more than moderate functional impairment or moderate 
limitation of motion of the lumbar spine.  DeLuca.  Despite 
his complaints of pain on motion, he did not exhibit the 
functional equivalent of severe limitation of motion of the 
lumbar spine.  Thus, a higher rating under Diagnostic Code 
5292 is not warranted.  The veteran has not exhibited at any 
time severe lumbosacral strain with listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
or a loss of lateral motion with osteo-arthritic changes.  

Under the new rating criteria, a higher rating is not 
warranted.  The veteran has at no time exhibited forward 
flexion of the thoracolumbar spine of 30 degrees or less.  He 
does not have favorable ankylosis of the entire thoracolumbar 
spine.  

The Board has considered DeLuca and acknowledges the 
veteran's complaints of pain and stiffness.  However, even 
considering the veteran's complaints of pain, he does not 
exhibit the level of severity of impairment necessary to 
establish the level of impairment necessary for a higher 
evaluation under either the old or new version of the Rating 
Schedule.  Every objective finding reflects that strength is 
preserved.  Furthermore, he has retained functional use 
greater than 30 degrees of flexion and/or severe limitation 
of function.  The Board has also considered the veteran's own 
statements.  However, his statements are non-specific and 
fail to establish limitation of function consistent with 
either severe limitation of motion or functional limitation 
of flexion to 30 degrees.  In this regard, the Board 
concludes that the findings of the skilled professionals are 
more probative than the veteran's non-specific statements.  

The Board acknowledges that the evidence shows that the 
veteran has lumbar disc disease; however, the evidence does 
not show severe intervertebral disc disease characterized by 
recurrent attacks with intermittent relief.  Despite 
complaints of back pain traveling into his right lower 
extremity, as noted above, sensory and motor examinations in 
2001 were normal with a negative bilateral straight leg test.  
Furthermore, no clinical evidence of radiculopathy was found 
during examination in 2006.  Likewise, the evidence does not 
show that the veteran's back disability has resulted in 
incapacitating episodes.  Accordingly, the Board concludes 
that neither a higher evaluation based on intervertebral disc 
syndrome nor a separate rating for neurological 
manifestations is warranted.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

The veteran has asserted that he is worse.  In part, he was 
correct, thus warranting an increased rating to 20 percent.  
However, to the extent that an evaluation in excess of 20 
percent is sought, the preponderance of the evidence is 
against the claim.

Lastly, the Board finds that the evidence does not show that 
this case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  


Gunshot Wound

The veteran served as an infantryman in Vietnam from 
September 1968 to September 1969.  He received the Purple 
Heart for a gunshot wound to the left thigh that he received 
in February 1969.  The record reflects that the wound was 
through and through with no nerve or artery involvement.   X-
rays were noted to be negative.  A delayed primary closure of 
the wound was performed 6 days following the injury.   After 
23 days of hospitalization, he returned to duty.  

During his examination in September 2001, the veteran 
reported a history of nerve injury associated with his 
gunshot wound.  The veteran reported occasional pain flare-
ups related to long standing and/or walking.  The pain was 
described as "horrible" and was relied by rest.  There was 
no difficulty moving the joint related to this injury.  The 
veteran did, however, have some fatigue related to prolonged 
walking and standing. 

Examination revealed a linear vertical scar measuring 8 cm on 
the lateral aspect of the left calf.  On the medial aspect of 
the left calf there was an oblong 6 by 2-3 cm scar.  The 
scars showed some hypertrophic changes, but there was no 
keloid formation, underlying tissue loss, disfigurement, or 
tenderness.  The examiner noted that his gunshot wound was 
well healed with no evidence of any sensitivity or bone, 
joint, or nerve damage.  Furthermore, no muscle herniation 
was noted.  While the veteran complained of nerve damage, the 
examiner noted that there were no neurologic deficits on 
examination.  Range of motion of the knees and ankles was 
intact.  The only objective finding on examination was 
scarring of the left calf and X-ray evidence of old stress 
injury to the left tibia.  The veteran was limited from 
activities requiring prolonged standing, walking, running and 
jumping because of his gunshot wound.  

During a February 2006 medical examination, the veteran was 
able to walk without difficulty.  His posture and gait were 
normal.  Sensory examination to pinprick and touch in both 
lower extremities was 5 out 5.  The knee and ankle jerks were 
2/4 bilaterally.  There was no evidence of muscle loss in 
either lower extremity.  The examiner noted that the veteran 
had no pain or weakness in the left calf.  Furthermore, there 
was no evidence of infection and no swelling.  The veteran's 
main problem was occasional itching which was not 
significant.  His left calf condition did not interfere with 
his activities.  He had no pain with walking, no spasm, and 
no circulatory problems.  

Examination of the veteran's left calf reviewed 2 residual 
scars in the medial and lateral aspect of the left mid calf 
at the site of the injury and exit of the bullet and 
debridement.  The medial scar measured 5 cm by 2 cm with 1 cm 
depression due to tissue loss.  The scar was not sensitive to 
touch and not painful in manipulation.  The scar was slightly 
darker than the rest of the skin.  There was no evidence of 
herniation of the muscle through the base of the scar.  The 
scar involved muscle group XI of the calf muscles.  There was 
no evidence of tendon or nerve damage.  Muscle strength 
against gravity and force in both legs was equal and rather 
good.  The scar was not affecting any joint and was not close 
to any joint.  The scar was essentially asymptomatic with the 
exception of itching.  The scar did not affect the veteran's 
daily activities.

The lateral scar measured 4.5 cm by 2 cm.  The scar had no 
depression or obvious issue loss.  The scar was not sensitive 
or painful to manipulation or touch.  It also involved muscle 
group XI of the calf.  There was no tendon, nerve, or 
vascular damage.  The scar did not affect any function of the 
joint and was essentially asymptomatic.  

The veteran's service-connected status post gunshot wound, 
left calf, is evaluated as 10 percent disabling under 
Diagnostic Code 5311, which addresses Muscle Group XI.  That 
Muscle Group encompasses the posterior and lateral crural 
muscles and the muscles of the calf, and their functions 
include propulsion and plantar flexion of the foot, 
stabilization of the arch, flexion of the toes, and flexion 
of the knee.  38 C.F.R. § 4.73, Diagnostic Code 5311.  

The veteran has claimed that he is entitled to a higher 
evaluation for status post gunshot wound, left calf.  A 20 
percent evaluation is warranted for a muscle disability that 
is moderately severe and a 30 percent evaluation is warranted 
for a muscle disability that is severe.  Diagnostic Code 
5311.  

Under 38 C.F.R. § 4.56, a moderate muscle wound is a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  38 C.F.R. § 
4.56(d)(2)(i).  Objective findings of a moderate muscle wound 
are manifested by entrance and (if present) exit scars, small 
or linear, indicating short track of missile through muscle 
tissue.  Some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to sound side.  Id. at 
(d)(2)(iii).

A moderately severe muscle wound is a through and through or 
deep penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  38 C.F.R. § 4.56(d)(3)(i).  Objective findings of 
a moderately severe muscle wound are manifested by entrance 
and (if present) exit scars indicating track of missile 
through one or more muscle groups.  Indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.  Id. at (d)(3)(iii).  

A severe muscle wound is a through and through or deep 
penetrating wound due to high velocity missile or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection or sloughing of soft parts, 
intermuscular binding and scarring.  38 C.F.R. § 
4.56(d)(4)(i) (2006).  Objective findings of a severe muscle 
wound are manifested by ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Id.  Palpation shows loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area.  Id.  Muscles swell and 
harden abnormally in contraction.  Id.  Tests of strength, 
endurance, or coordinated movements compared with 
corresponding muscles of the uninjured side indicate severe 
impairment of function.  Id.

The criteria of 38 C.F.R. § 4.56 are only guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  Robertson v. Brown, 5 Vet. 
App. 70 (1993).

After having carefully reviewed the evidence of record, the 
Board finds that the evidence is against a grant for an 
evaluation in excess of 10 percent disabling for status post 
gunshot wound of the left calf.  

Reviewing 38 C.F.R. § 4.56(d)(2)(iii), objective findings of 
status post gunshot wound of the left calf are consistent 
with the findings of no more than a moderate disability of 
the muscle.  While the veteran has reported feeling numbness 
of the left leg below the calf, no bone, joint or nerve 
damage was noted during examination in September 2001.  
Similarly, sensory examination was intact in February 2006 
with no pain or weakness in the left calf.  There was no 
evidence of any tendon or nerve damage and the muscle 
strength in both legs was equal and "rather good."   Range 
of the veteran's knees and ankle was intact.  The only 
objective findings in 2001 were scarring of the left calf and 
X-ray evidence of an old stress injury to the left tibia.  
Similarly, the veteran's main problem in February 2006 was 
noted to be occasional insignificant itching.  It was noted 
that the veteran's left calf disability did not interfere 
with his activities and that he had no pain with walking, no 
spasm, and no circulatory problems.  There has also been no 
reported loss of muscle substance.  Accordingly, the 
preponderance of the evidence is against a finding that the 
veteran's service-connected status post gunshot wound, left 
calf, meets the criteria for a higher evaluation under 
Diagnostic Code 5311.

It must be remembered that the 10 percent evaluation 
contemplated moderate muscle injury; specifically, a wound 
that is through and through or a deep penetrating wound.  It 
also contemplates some loss of muscle fascia, impairment of 
muscle tones and a lowered threshold of fatigue.  Equally 
important, there despite the veteran's complaints of 
numbness, there is no objective evidence of neurological 
impairment.  Furthermore, the veteran has separately rated 
for both his entrance and exit scars.  Our review reflects 
that he served his nation and was wounded in action.  Neither 
explosive effect nor bone damage was identified.  There was 
no indication of infection, sloughing of soft parts or 
intermuscular scarring.  Hospitalization was not prolonged.  
The Board accepts that there was a through and through wound 
with some loss of muscle substance with associated fatigue 
and weakness.  However, such findings are consistent with no 
more than moderate muscle injury.  In essence, the medical 
findings are more probative than the veteran's lay 
statements.  

For the reasons discussed above, the Board finds the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for service-connected status post 
gunshot wound of the left leg.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule.  See Gilbert, 1 Vet. App. at 55.


Gunshot Wound Scars

With respect to the veteran's residual gunshot wound scars, 
effective August 30, 2002, an amendment was made to the 
rating schedule regarding the evaluation of skin/scar 
disabilities.  Prior to August 30, 2002 for scars that are 
superficial, poorly nourished, with repeated ulceration a 10 
percent evaluation is provided under 38 C.F.R. Part 4, 
Diagnostic Code 7803.  For scars that are superficial, tender 
and painful on objective demonstration, a 10 percent 
evaluation is provided under 38 C.F.R. Part 4, Diagnostic 
Code 7804.  For other scars the basis of evaluation is rated 
on limitation of function of affected part in accordance with 
38 C.F.R. Part 4, Diagnostic Code 7805. 

Pursuant to the revised Rating Schedule, a 10 percent rating 
is applicable under Diagnostic Code 7802 for a scar other 
than on the head, face, or neck, that is superficial and does 
not cause limited motion, if the area of the scar is 144 
square inches or greater.  The revised Diagnostic Code 7803 
provides a 10 percent rating for scars that are superficial 
and unstable.  A 10 percent rating is also applicable under 
Diagnostic Code 7804 for scars that are superficial, painful 
on examination. An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  Other scars are to be rated 
based on limitation of function of the part affected under 
Diagnostic Code 7805.  38 C.F.R. § 4.118 (2006).

The provisions of 38 C.F.R. § 4.31 provide that in every 
instance where the schedule does not provide a zero percent 
evaluation for the diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.

The service-connected lateral and gunshot wound scars of the 
medial and lateral aspects of the left calf are currently 
evaluated as noncompensably disabling under 38 C.F.R. Part 4, 
Diagnostic Code 7804.  After having carefully reviewed the 
evidence of record, the Board finds that the preponderance of 
the evidence is against the claim for a compensable 
evaluation for either scar.  

Initially, the various VA examinations during the pendency of 
the appeal do not demonstrate that the veteran has any 
limitation of the left leg the scarring, as required under 
Diagnostic Code 7805.  Specifically, in September 2001, the 
examiner noted range of motion of the knees and ankles was 
intact.  Furthermore, the February 2006 examination report 
notes that the veteran's left calf scars did not interfere 
with his activities and that the scars did not affect any 
joint.  Accordingly, a higher/compensable evaluation under 
Diagnostic Code 7805 is not warranted.    

The Board's analysis does not end there.  The other 
Diagnostic Codes that pertain to scars must also be reviewed.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  During the 
various medical examinations, none of the requisite criteria 
for a compensable evaluation were documented, including 
evidence of scarring this was poorly nourished, with repeated 
ulceration, or unstable.  There is no evidence that there is 
underlying soft tissue damage.  It was recognized that the 
veteran has complained of pain in his left calf; however, the 
evidence as a whole does not support a 10 percent rating for 
tender and painful scars on "objective demonstration."  
Rather, objective demonstration on examinations consistently 
reveals well-healed nontender scarring.  The February 2006 
examination report notes that the neither scar was sensitive 
to touch or painful.  Accordingly, whether consideration of 
the old or revised criteria is applied, a compensable 
disability evaluation is not in order under Diagnostic Code 
7803 or 7804.  

The revised Diagnostic Code 7802 provides for a 10 percent 
rating if the area of the scar is 144 square inches or 
greater.  Specifically addressing this matter, the 
measurements of the scars contained in the 2001 and 2006 
examination reports are not of the required dimension.  
Therefore, a compensable evaluation is not appropriate under 
this Diagnostic Code.  See 38 C.F.R. § 4.31. 

The veteran is competent to report his symptoms.  To the 
extent that he has described that his service-connected 
gunshot wound scars is worse than the current noncompensable 
evaluation, the medical findings do not support a finding of 
such.  As stated above, at the time of the multiple VA 
examinations, the examiners found no limitation of function 
related to the residual scars.  The Board attaches a lot of 
probative weight to the clinical findings of skilled, 
unbiased professionals.  To this extent, the preponderance of 
the evidence is against his claim, and there is no doubt to 
be resolved.  Gilbert, 1 Vet. App. at 55.  

Therefore, the Board finds that evidence has not established 
that the veteran's scar is poorly nourished with repeated 
ulceration, is superficial and unstable, tender and painful 
on objective demonstration, or that it limits the function of 
his abdomen to warrant a compensable evaluation.  See 38 
C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804, 7805 (2001 
& 2006). 


ORDER

Entitlement to a 100 percent disability rating for PTSD is 
granted subject to the laws and regulations governing the 
payment of VA compensation.  

Entitlement to a rating in excess of 20 percent for recurrent 
low back strain with minimal disc disease is denied.  

Entitlement to a rating in excess of 10 percent disabling for 
status post gunshot wound to the left calf is denied.

Entitlement to a compensable rating for a residual gunshot 
wound scar on the medial aspect of the left calf is denied.

Entitlement to a compensable rating for a residual gunshot 
wound scar on the lateral aspect of the left calf is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


